                   Case 18-12491-CSS             Doc 19       Filed 11/05/18        Page 1 of 3



                                UNITED STATES BANKRUPTCY COURT
                                     DISTRICT OF DELAWARE

                                                                )
In re:                                                          ) Chapter 11
                                                                )
PROMISE HEALTHCARE GROUP, LLC, et al., 1                        ) Case No. 18-12491 (CSS)
                                                                )
                                 Debtors.                       ) (Joint Administration Pending)
                                                                )

                          NOTICE OF APPEARANCE AND REQUEST
                      FOR SERVICE PURSUANT TO FED. R. BANKR. P. 2002

         PLEASE TAKE NOTICE that City National Bank of Florida (“CNB”), a creditor and

party in interest in the cases of the above-captioned debtors and debtors in possession, hereby

appears by their counsel, Berger Singerman LLP and Klehr Harrison Harvey Branzburg LLP

(collectively, “Counsel”). Counsel hereby enters their appearance pursuant to section 1109(b) of

title 11 of the United States Code (the “Bankruptcy Code”), and Rule 9010(b) of the Federal Rules

of Bankruptcy Procedure (the “Bankruptcy Rules”), and requests that the undersigned be added to

the official mailing matrix and service lists in the above-captioned cases.                        Counsel requests,

pursuant to Bankruptcy Rules 2002, 3017, and 9007 and section 1109(b) of the Bankruptcy Code,

1
    The Debtors in these Chapter 11 cases, together with the last four digits of each Debtor’s federal tax identification
     number, are as follows: HLP HealthCare, Inc. (8381), PH-ELA, Inc. (9180), Professional Rehabilitation Hospital,
     L.L.C. (5340), Promise Healthcare #2, Inc. (1913), Promise Healthcare Group, LLC (1895), Promise Healthcare
     Holdings, Inc. (2601), Bossier Land Acquisition Corp. (6644), HLP of Los Angeles, LLC (9102), HLP of
     Shreveport, Inc. (1708), HLP Properties at The Villages Holdings, LLC (0006), HLP Properties at the Villages,
     L.L.C. (1938), HLP Properties of Vidalia, LLC (4255), HLP Properties, Inc. (0068), Promise Healthcare of
     California, Inc. (9179), Promise Healthcare, Inc. (7953), Promise Hospital of Ascension, Inc. (9219), Promise
     Hospital of Baton Rouge, Inc. (8831), Promise Hospital of Dade, Inc. (7837), Promise Hospital of Dallas, Inc.
     (0240), Promise Hospital of East Los Angeles, L.P. (4671), Promise Hospital of Florida at The Villages, Inc.
     (2171), Promise Hospital of Louisiana, Inc. (4886), Promise Hospital of Lee, Inc. (8552), Promise Hospital of
     Overland Park, Inc. (5562), Promise Hospital of Phoenix, Inc. (1318), Promise Hospital of Salt Lake, Inc. (0659),
     Promise Hospital of Vicksburg, Inc. (2834), Promise Hospital of Wichita Falls, Inc. (4104), Promise Properties of
     Dade, Inc. (1592), Promise Properties of Lee, Inc. (9065), Promise Properties of Shreveport, LLC (9057), Promise
     Skilled Nursing Facility of Overland Park, Inc. (5752), Promise Skilled Nursing Facility of Wichita Falls, Inc.
     (1791), Quantum Health, Inc. (4298), Quantum Properties, L.P. (8203), St. Alexius Hospital Corporation #1 (2766),
     St. Alexius Properties, LLC (4610), Success Healthcare 1, LLC (6535), Success Healthcare 2, LLC (8861), Success
     Healthcare, LLC (1604), Vidalia Real Estate Partners, LLC (4947), LH Acquisition, LLC (2328), Promise
     Behavioral Health Hospital of Shreveport, Inc. (1823), Promise Rejuvenation Centers, Inc. (7301), Promise
     Rejuvenation Center at the Villages, Inc. (7529), and PHG Technology Development and Services Company, Inc.
     (7766). The mailing address for the Debtors, solely for purposes of notices and communications, is 999 Yamato
     Road, 3rd FL, Boca Raton, FL 33431.

PHIL1 7347398v.1
                   Case 18-12491-CSS     Doc 19     Filed 11/05/18     Page 2 of 3



that copies of all notices and pleadings given or required to be given in these chapter 11 cases and

copies of all papers served or required to be served in these chapter 11 cases, including but not

limited to, all notices (including those required by Bankruptcy Rule 2002), reports, pleadings,

motions, applications, lists, schedules, statements, chapter 11 plans, disclosure statements, and all

other matters arising herein or in any related adversary proceeding, be given and served upon CNB

through service upon Counsel, at the address, telephone, and facsimile numbers set forth below:

 BERGER SINGERMAN LLP                           KLEHR HARRISON HARVEY
 Paul Steven Singerman, Esq.                    BRANZBURG LLP
 Ilyse M. Homer, Esq.                           Domenic E. Pacitti, Esq. (DE Bar No. 3989)
 1450 Brickell Ave., Suite 1900                 919 Market Street, Suite 1000
 Miami, Florida 33131                           Wilmington, Delaware 19801-3062
 Telephone: (305) 755-9500                      Telephone: (302) 426-1189
 Facsimile: (305) 714 4340                      Facsimile: (302) 426-9193

                                                -and-

                                                KLEHR HARRISON HARVEY
                                                BRANZBURG LLP
                                                Morton R. Branzburg, Esq.
                                                1835 Market Street, Suite 1400
                                                Philadelphia, Pennsylvania 19103
                                                Telephone: (215) 569-2700
                                                Facsimile: (215) 568-6603

        PLEASE TAKE FURTHER NOTICE that pursuant to section 1109(b) of the Bankruptcy

Code, the foregoing demand includes not only the notices and papers referred to in the above-

mentioned Bankruptcy Rules, but also includes, without limitation, all orders, applications, motions,

petitions, pleadings, requests, complaints and demands, whether formal or informal, written or oral,

transmitted or conveyed by mail delivery, telephone, facsimile or otherwise, in these cases.

        PLEASE TAKE FURTHER NOTICE that this Notice of Appearance and Request for

Service Pursuant to Fed. R. Bankr. P. 2002 shall not be deemed or construed to be a waiver of any

of the rights of CNB including, without limitation, to (i) have final orders in non-core matters

entered only after de novo review by a higher court, (ii) trial by jury in any proceeding so triable in


PHIL1 7347398v.1
                   Case 18-12491-CSS    Doc 19     Filed 11/05/18    Page 3 of 3



this case, or any case, controversy, or adversary proceeding related to this case, (iii) have the

reference withdrawn in any matter subject to mandatory or discretionary withdrawal, or (iv) any

other rights, claims, actions, defenses, setoffs, or recoupments to which CNB may be entitled in law

or in equity, all of which rights, claims, actions, defenses, setoffs, and recoupments are expressly

reserved.

Dated: November 5, 2018                Domenic E. Pacitti
Wilmington, Delaware                   KLEHR HARRISON HARVEY BRANZBURG LLP
                                       Domenic E. Pacitti (DE Bar No. 3989)
                                       919 Market Street, Suite 1000
                                       Wilmington, Delaware 19801-3062
                                       Telephone: (302) 426-1189
                                       Facsimile: (302) 426-9193
                                       Email: dpacitti@klehr.com

                                       -and-

                                       Morton Branzburg
                                       KLEHR HARRISON HARVEY BRANZBURG LLP
                                       1835 Market Street, Suite 1400
                                       Philadelphia, Pennsylvania 19103
                                       Telephone: (215) 569-2700
                                       Facsimile: (215) 568-6603
                                       Email: mbranzburg@klehr.com

                                       -and-

                                       Paul Steven Singerman (pro hac vice admission pending)
                                       Ilyse M. Homer (pro hac vice admission pending)
                                       BERGER SINGERMAN LLP
                                       1450 Brickell Ave., Suite 1900
                                       Miami. Florida 33131
                                       Telephone: (305) 755-9500
                                       Facsimile: (305) 714 4340
                                       Email: Singerman@bergersingerman.com
                                              ihomer@bergersingerman.com

                                       Counsel to City National Bank of Florida




PHIL1 7347398v.1
